
	
		I
		111th CONGRESS
		2d Session
		H. R. 6297
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To improve the international strategy of the United
		  States for monitoring, reducing, and responding to biological risks, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the International Biosecurity Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. International Biosecurity Initiative
				(IBSI).
					Sec. 5. International Biosecurity Task Force.
					Sec. 6. Establishment of the Nonproliferation and
				Counterterrorism Fellowship Program.
					Sec. 7. Technical review and assessment of harmful biological
				incident and activity investigation technologies.
					Sec. 8. Review and assessment of global legal regime for
				biosecurity.
					Sec. 9. Reporting requirements.
					Sec. 10. International disease outbreak information
				sharing.
					Sec. 11. Definitions.
				
			2.FindingsCongress finds the following:
			(1)The advance of
			 biological science is vital to increasing the health of humanity, ensuring the
			 well-being of the environment, and spurring economic growth.
			(2)In 2001, letters
			 containing anthrax spores were distributed via the United States postal system,
			 infecting 22 people and resulting in five deaths, extensive social disruption,
			 and extensive costs for emergency response and remediation.
			(3)In 2001, while
			 engaging the Taliban in Afghanistan, coalition forces came into possession of a
			 significant body of evidence that al-Qaeda was seeking to develop the
			 capability to conduct biological weapons attacks.
			(4)In a time of
			 international terrorist threats and global health epidemics, United States
			 policy with regard to biological risks is in need of a well coordinated
			 strategy to ensure the effectiveness of efforts to protect the national
			 security and foreign policy interests of the United States.
			(5)Biological risks
			 extend beyond biological weapons developed or used by foreign countries and
			 also include intentional release of harmful biological agents by non-state
			 groups or individuals, harmful outcomes through unintentional release or
			 unforeseen consequences of biological research and experimental biological
			 agents, and natural disease outbreaks.
			(6)A
			 major disease outbreak affecting animals or crops, whether intentionally
			 inflicted or natural, anywhere in the world could threaten food supplies and
			 economic prosperity, potentially exacerbating broader security concerns.
			(7)A
			 major disease outbreak against civilian populations, whether intentionally
			 inflicted or natural, anywhere in the world could cause devastating loss of
			 life and economic harm. Such an outbreak would have adverse implications for
			 United States national security and foreign policy.
			(8)Improving global
			 capacity for monitoring and detecting disease outbreaks improves the ability of
			 the United States to counter both natural and man-made biological risks.
			(9)A
			 well-coordinated strategy for countering harmful biological incidents that
			 integrates United States foreign policies will help ensure the health of
			 Americans as well as security against terrorism and other threats.
			(10)In November 2009,
			 President Obama set forth a National Strategy for Countering Biological
			 Threats.
			(11)The changing geopolitical climate in which
			 a number of countries and non-state actors are seeking or have acquired weapons
			 of mass destruction indicates that the United States will require specialized
			 nonproliferation experts in addition to experts in regional security.
			(12)The United States
			 national security community has focused primarily on technical and
			 international security solutions to international proliferation.
			(13)There are limited
			 opportunities for the next generation of policy makers and nonproliferation
			 specialists to undertake interdisciplinary study in the area of
			 nonproliferation policy.
			(14)Coordinating
			 foreign assistance and other international efforts to improve the ability of
			 partner countries to detect and respond to disease outbreaks benefits partner
			 nations and also improves the United States security by preventing the spread
			 of infectious disease.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)emerging
			 biological technologies, while providing the promise for unprecedented
			 improvements in health and the environment, may pose a potential for harm, both
			 intentional and accidental or inadvertent;
			(2)the
			 National Strategy for Countering Biological Threats, released by
			 President Obama in November 2009, is a significant step toward enhancing
			 domestic and international biosecurity;
			(3)because biological
			 risks do not heed political borders, United States policy to counter such risks
			 should include cooperation with other countries and improved coordination
			 within the United States Government;
			(4)the United States
			 should work with other countries toward developing international standards and
			 an oversight framework for biological research to prevent and mitigate harmful
			 outcomes;
			(5)the United States
			 strategy for monitoring, reducing, and responding to biological risks should
			 address both natural and man-made risks and should be able to identify and
			 mitigate the impact of both intentional and unintentional or unforeseen harmful
			 biological incidents;
			(6)United States
			 collaboration with and assistance to foreign countries aimed at reducing
			 biological risks should be mutually beneficial and serve to counter natural or
			 man-made biological risks that are mutually determined to be of high
			 importance; and
			(7)because the
			 Convention on the Prohibition of the Development, Production and Stockpiling of
			 Bacteriological (Biological) and Toxin Weapons and on their Destruction
			 (commonly referred to as the Biological Weapons Convention or
			 BWC) embodies the global norm against the development,
			 production, acquisition, and transfer of biological agents for hostile
			 purposes, United States policy should aim to strengthen the Biological Weapons
			 Convention by increasing its adherence, addressing its transparency and
			 compliance mechanisms, and strengthening its effectiveness to build confidence
			 internationally.
			4.International
			 Biosecurity Initiative (IBSI)
			(a)EstablishmentTo
			 improve the United States international strategy for reducing and responding to
			 biological risks and to aid in the implementation of President Obama’s 2009
			 National Strategy for Countering Biological Threats, the
			 Secretary of State, in coordination with the heads of other relevant Federal
			 agencies, shall establish an initiative to be known as the International
			 Biosecurity Initiative.
			(b)PurposeThe
			 International Biosecurity Initiative shall—
				(1)pursue efforts,
			 through multilateral and bilateral activities, to support, establish, and
			 implement internationally harmonized standards for assuring critical pathogen
			 and laboratory safety and security and for assessing broad social consequences,
			 including—
					(A)working in
			 multilateral forums, including forums that engage the private sector, research,
			 and public health communities, to establish, based on international needs and
			 domestic lessons-learned, and regularly update international standards for
			 pathogen and laboratory safety and security;
					(B)promoting
			 international codes of ethics to ensure safety and security and reinforcing
			 norms during the education and throughout the career of scientists in academia,
			 industry, or government;
					(C)encouraging the
			 development and implementation of emergency reporting and response in the event
			 of a breach of pathogen or laboratory security; and
					(D)providing
			 technical and financial assistance, including training, to other countries to
			 facilitate the adoption, sustainable implementation, and enforcement of
			 national measures in accordance with international standards for the safety,
			 transportation, and security of biological agents and laboratories;
					(2)pursue efforts,
			 through bilateral, regional, and multilateral activities, to ensure a strong
			 global legal regime for biosecurity, including—
					(A)working with other
			 countries to develop and strengthen the national criminal legislation and law
			 enforcement capabilities of such countries for detecting, interdicting,
			 investigating, and prosecuting criminal activities and harmonizing
			 international biosecurity legal efforts;
					(B)developing, establishing, and promoting
			 common internationally harmonized standards, guidance, and best practices for
			 obtaining, handling, analyzing and sharing microbial forensic evidence;
					(C)promoting appropriate information sharing,
			 that is in the national security interests of the United States, relating to
			 threats and to best practices, and promoting cooperation for preventing,
			 deterring, detecting, attributing, interdicting, investigating, and prosecuting
			 criminal or terrorist use of biological or toxin agents between the
			 intelligence community, United States Federal law enforcement, and
			 international law enforcement and security officials;
					(D)promoting
			 international legal and technical cooperation to achieve the goals described in
			 subparagraphs (A) through (C); and
					(E)providing
			 technical assistance to other countries, including training, to achieve the
			 goals described in subparagraphs (A) through (C);
					(3)pursue strategies
			 to strengthen the Convention on the Prohibition of the Development, Production
			 and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their
			 Destruction (commonly referred to as the Biological Weapons
			 Convention or BWC) and its enforcement by—
					(A)promoting universal membership in,
			 increased adherence to, effective implementation of, and compliance with the
			 BWC;
					(B)developing an
			 action plan for increasing international adherence to the BWC;
					(C)promoting stronger
			 confidence-building and other transparency measures designed to provide mutual
			 reassurance that national biodefense, threat assessment, and other activities
			 comply with the BWC;
					(D)ensuring that
			 United States participation in BWC meetings is broadly inclusive of
			 representatives of relevant Federal departments and agencies; and
					(E)supporting efforts
			 to strengthen the United Nations Secretary-General’s mechanism for
			 investigating allegations of biological weapons use and to establish a
			 multilateral capability to investigate alleged breaches of BWC
			 obligations;
					(4)engage in
			 cooperative efforts to improve national, regional, and multinational
			 surveillance and response capabilities with respect to outbreaks of infectious
			 diseases, whether naturally occurring or man-made, including—
					(A)working with
			 countries to ensure full compliance with World Health Organization disease
			 reporting obligations;
					(B)supporting efforts, in coordination with
			 the Emerging Pandemic Threats program, to improve global capacity for
			 identifying, diagnosing, tracking, and reporting pathogens responsible for
			 possible infectious disease outbreaks of international significance,
			 including—
						(i)improving
			 international laboratory capacity for expeditiously collecting, analyzing, and
			 identifying a broad array of pathogens including mutated strains which may
			 cause infectious disease outbreaks or may be used in a biological weapon;
			 and
						(ii)improving
			 international capacity for effectively collecting, analyzing, transmitting, and
			 reporting validated data and public health information about such infectious
			 disease outbreaks;
						(C)providing
			 assistance to international and regional health organizations to—
						(i)enhance the
			 surveillance and reporting capabilities of the World Health Organization and
			 existing international regional and international health networks; and
						(ii)develop new
			 international regional and international health networks;
						(D)providing
			 assistance to facilitate standardization in the reporting of public health
			 information between and among developing countries and international health
			 organizations;
					(E)working with the
			 Secretary of Health and Human Services to establish new country or regional
			 international Field Epidemiology Training Programs in eligible developing
			 countries;
					(F)establishing and
			 providing assistance for short training courses in—
						(i)laboratory
			 techniques relating to the identification, diagnosis, and tracking of pathogens
			 responsible for possible infectious disease outbreaks; and
						(ii)techniques of
			 disease and syndrome surveillance reporting and rapid analysis of syndrome
			 information using Geographic Information System (GIS) tools;
						(G)promoting efforts to make widely available,
			 especially in developing countries, medical and pharmaceutical measures to
			 counter infectious diseases, including through stockpiling of such measures;
			 and
					(H)working with other
			 countries and multilateral and regional bodies to provide technical assistance
			 for developing biological and health response capabilities in other
			 countries;
					(5)support the
			 development of international mechanisms that enhance the coordination and
			 implementation of biosecurity policies;
				(6)facilitate the
			 alignment of foreign assistance for biosecurity with the public health needs of
			 recipient countries, including—
					(A)assisting in the
			 planning, development, enhancement, and training of response capabilities for
			 disease outbreaks in recipient countries and regions; and
					(B)assisting in the
			 promotion of effective cooperation among public health, law enforcement, and
			 other responder communities in recipient countries and regions;
					(7)engage in
			 multilateral and bilateral discussions of biodefense programs and control of
			 sensitive biotechnologies to ensure that they are limited to prophylactic,
			 protective, and other peaceful purposes;
				(8)develop an assessment of, and appropriate
			 policies to address, the potential security threats and societal and ethical
			 impacts posed by emerging and future biotechnology developments, including
			 synthetic genomics, synthetic biology, human genetic modification, and other
			 biotechnology relevant for the modification of human beings, including through
			 the establishment of international agreement regarding the appropriate uses of
			 advanced biotechnology and proscription of nefarious uses and abhorrent
			 practices; and
				(9)pursue such other
			 activities that the Secretary of State determines will enhance international
			 biosecurity.
				(c)Program
			 componentsWith respect
			 to—
				(1)the short training
			 courses related to laboratory techniques referred to in subsection
			 (b)(4)(F)(i)—
					(A)such courses shall
			 be for eligible nationals who are laboratory technicians or other public health
			 personnel;
					(B)the training shall
			 be held outside the United States and may be conducted in facilities of the
			 Centers for Disease Control and Prevention located in foreign countries or in
			 Overseas Medical Research Units of the Department of Defense, as appropriate;
			 and
					(C)the Secretary of
			 State shall coordinate the training, where appropriate, with existing programs
			 and activities of international health organizations; and
					(2)disease and syndrome surveillance reporting
			 and rapid analysis of syndrome information referred to in subsection
			 (b)(4)(F)(ii)—
					(A)such courses shall
			 be for eligible nationals who are health care providers or other public health
			 personnel;
					(B)the training shall
			 be conducted via the Internet or in appropriate facilities located in a foreign
			 country, as determined by the Secretary of State; and
					(C)the Secretary of
			 State shall coordinate the training, where appropriate, with existing programs
			 and activities of international regional and international health
			 organizations.
					(d)ReportingActivities
			 undertaken pursuant to subsection (b) to improve or facilitate the reporting of
			 biological incidents, including breaches of pathogen or laboratory security,
			 infectious disease outbreaks, and public health information, shall be aimed at
			 improving and facilitating such reporting only to the United States, the World
			 Health Organization, and other responsible countries and international
			 entities.
			(e)Rule of
			 constructionNothing in this Act shall require the Secretary of
			 State to share information about United States defensive measures against
			 biological weapons or other threats that could be useful to adversaries in
			 developing biological weapons or agents that could defeat such defensive
			 measures.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to the Secretary of State for carrying out this
			 section.
			5.International
			 Biosecurity Task ForceThe
			 Secretary of State shall convene an International Biosecurity Task Force of
			 prominent experts, including from the scientific, public health, legal,
			 academic, security, research bioethics, and private sector communities, to
			 serve as a nongovernmental consultative body for the International Biosecurity
			 Initiative established pursuant to section 4. The Task Force shall provide
			 advice to the security, societal, and ethical implications of emerging and
			 future biotechnology developments, including synthetic genomics, synthetic
			 biology, human genetic modification, and other biotechnology relevant for the
			 modification of human beings, as well as efforts toward the establishment of
			 international agreement regarding the appropriate uses of advanced
			 biotechnology and proscription of nefarious uses and abhorrent
			 practices.
		6.Establishment of
			 the Nonproliferation and Counterterrorism Fellowship Program
			(a)In
			 generalThe Secretary of State shall establish a program (to be
			 known as the Nonproliferation and Counterterrorism Fellowship
			 Program) to provide eligible students and recent graduates educational
			 fellowships for obtaining a deeper understanding of Federal efforts to counter
			 terrorist activities and groups and to promote nonproliferation.
			(b)Fellowship
			 program componentsThe Nonproliferation and Counterterrorism
			 Fellowship Program authorized by this section shall—
				(1)be awarded to
			 eligible students and recent graduates;
				(2)require such
			 students or recent graduates to complete an educational fellowship at a Federal
			 agency or in Congress, for a period of not less than 3 months, during which
			 fellowship such students and recent graduates shall participate in activities
			 relevant to the goals of the graduate studies of such students and recent
			 graduates;
				(3)ensure that such
			 educational fellowships at Federal agencies or in Congress are designed to
			 contribute to the eligible students’ and recent graduates’ preparation for a
			 career in a field relating to the goals of the Program authorized by this
			 section; and
				(4)provide financial
			 support to eligible students and recent graduates selected for the program in
			 accordance with subsection (c).
				(c)Financial
			 supportThe Nonproliferation and Counterterrorism Fellowship
			 Program shall provide to each eligible student and recent graduate selected for
			 the program for the period during which the student or recent graduate is
			 participating in an educational fellowship at a Federal agency or in Congress
			 as required by subsection (b)(2), a stipend in an amount determined by the
			 Secretary.
			(d)RegulationsNot
			 later than one year after the date of enactment of this Act, the Secretary of
			 State shall promulgate regulations to carry out this section.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $10,000,000 for each of fiscal years 2011 through 2015 to the Secretary of
			 State for carrying out the Nonproliferation and Counterterrorism Fellowship
			 Program under this section.
			7.Technical review
			 and assessment of harmful biological incident and activity investigation
			 technologies
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of State, in coordination with the heads of other
			 relevant Federal agencies, the National Academies, or any other agency or
			 organization the Secretary determines appropriate, shall submit to the
			 appropriate congressional committees a report containing a technical review and
			 assessment of the limits and capabilities of technologies that could be used
			 for investigating biological incidents and allegations of illegal biological
			 weapons activities. This report shall be submitted in unclassified form, but
			 may include a classified annex.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to the Secretary of State for carrying out the review and
			 assessment described in section (a) of this section.
			8.Review and
			 assessment of global legal regime for biosecurity
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of State, in coordination with the heads of other
			 relevant Federal agencies, shall submit to the appropriate congressional
			 committees a review and assessment of the global legal regime for biosecurity,
			 including—
				(1)implementation and
			 enforcement of laws against criminal activities in other countries including
			 extradition treaties and agreements;
				(2)transnational
			 exchange of relevant information between law enforcement authorities;
				(3)attributing
			 responsibility, apprehending, and prosecuting individuals or entities
			 responsible for deliberately releasing pathogens;
				(4)licensing and use
			 approval of medical countermeasures during a disease emergency;
				(5)national and
			 international authority for effectively responding to and recovering from a
			 disease outbreak;
				(6)the establishment
			 and implementation of national and international legal measures for ensuring
			 pathogen and laboratory biosafety and biosecurity; and
				(7)national legal
			 mechanisms to review biodefense research and development activities for
			 compliance with the BWC.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to the Secretary of State for carrying out the review and
			 assessment described in section (a) of this section.
			9.Reporting
			 requirementsSection 140(a) of
			 the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C.
			 12 2656f(a)) is amended—
			(1)in paragraph
			 (3)(B), by striking and at the end;
			(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(5)detailed
				assessments of the ability of each foreign country described in paragraphs (1)
				through (4) to detect and respond to acts of terrorism, including information
				on—
						(A)surveillance
				capabilities for detecting infectious disease outbreaks; and
						(B)the ability of the
				public health and law enforcement communities of each such country to
				effectively minimize damage to public health, economic infrastructure, and
				global security during and immediately after a terrorist
				attack.
						.
			10.International
			 disease outbreak information sharing
			(a)In
			 generalThe Secretary of
			 State shall submit to the appropriate congressional committees a report
			 following any incident in which a foreign country fails to share, in a timely
			 manner, information, including biological samples and epidemiological data,
			 about the outbreak of a previously unknown infectious disease or a new strain
			 of an infectious disease or about an outbreak for which the country is
			 otherwise required to share information pursuant to commitments made by the
			 country. This report shall include a summary the activities of the relevant
			 country pertaining to the disease outbreak and steps taken by the United States
			 and by relevant international organizations, including the World Health
			 Organization, to obtain this information.
			(b)WithholdingThe
			 Secretary of State shall withhold 10 percent of the foreign assistance given to
			 any country failing to share information on infectious disease outbreaks as
			 described in subsection (a). This withholding will remain in effect until the
			 information is provided. This withholding may be waived at if the President
			 determines that to do so is in the national interest.
			11.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate.
			(2)Appropriate
			 graduate programThe term appropriate graduate
			 program means a graduate level degree or certificate program at an
			 institution of higher education that provides for the multidisciplinary study
			 of issues relating to weapons nonproliferation or counterterrorism and includes
			 training in at least several of the following areas—
				(A)assessment and
			 forecasting of proliferation threats, including non-state actors,
				(B)technologies
			 underlying weapons of mass destruction,
				(C)international
			 agreements and regimes to prevent and limit the spread of weapons of mass
			 destruction, including threat reduction assistance,
				(D)nonproliferation
			 export controls, including governance of dual-use technologies,
				(E)policy tools and
			 responses to proliferation by both states and non-state actors,
				(F)the politics and
			 process of nuclear proliferation and renunciation decisionmaking, and
				(G)regional security
			 issues relevant to proliferation.
				(3)Critical
			 pathogenThe term critical pathogen means any
			 biological organism that is used in biological research and is involved in the
			 transmission of infectious diseases whose intentional or unintentional release
			 poses a significant threat to public health.
			(4)Eligible
			 nationalThe term eligible national means any
			 citizen or national of an eligible developing country who—
				(A)does not have a
			 criminal background;
				(B)is not on any
			 immigration or other United States watch list; and
				(C)is not affiliated
			 with any foreign terrorist organization.
				(5)Eligible
			 studentThe term eligible student means a student
			 who—
				(A)has obtained from
			 an institution of higher education (as defined in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002)) a bachelor’s degree or other degree
			 that is acceptable for admission to a graduate or professional degree
			 program;
				(B)is applying to, or
			 has been admitted for enrollment in, an appropriate graduate program;
				(C)is a United States
			 citizen; and
				(D)is otherwise
			 qualified (as determined by the Secretary).
				(6)Foreign
			 assistanceThe term foreign assistance means
			 assistance authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151
			 et seq.).
			(7)Institution of
			 higher educationExcept as otherwise expressly provided, the term
			 institution of higher education has the meaning given such term
			 in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
			(8)Technical review
			 and assessmentThe term technical review and
			 assessment means a policy-neutral study conducted by scientific and
			 technical experts to assess the ability of available technology to verify the
			 purpose of biological research programs and to detect weaponization
			 activities.
			(9)Eligible
			 developing countryThe term eligible developing
			 country means any developing country that—
				(A)has agreed to the
			 objective of fully complying with requirements of the World Health Organization
			 on reporting public health information on outbreaks of infectious diseases;
			 and
				(B)has not been
			 determined by the Secretary, for purposes of section 40 of the Arms Export
			 Control Act (22 U.S.C. 2780), section 620A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2371), or section 6(j) of the Export Administration Act of 1979
			 (50 U.S.C. App. 2405), to have repeatedly provided support for acts of
			 international terrorism, unless the Secretary exercises a waiver certifying
			 that it is in the national interest of the United States to provide assistance
			 under the provisions of this Act.
				
